





CITATION:
R. v. Klundert, 2011 ONCA 646



DATE: 20111017



DOCKET: C52300



COURT OF APPEAL FOR ONTARIO



Laskin, Goudge and LaForme JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Jack Klundert



Appellant



Douglas H. Christie, for the appellant



Zenia Proestos, for the respondent



Heard:
September 12, 2011



On appeal from the conviction
          entered by Justice Terrence Patterson of the Superior Court of Justice,
          sitting with a jury, on May 20, 2010.



H.S. LaForme J.A.:



Introduction

[1]

This is the third time
this
    matter has been before the courts.  In 2002, a jury acquitted the appellant;
    the Crown successfully appealed and a new trial was ordered.  The appellant was
    again acquitted at the second trial; the Crown again successfully appealed.

[2]

At the
    conclusion of the third trial, a jury found the appellant  who was the only
    defence witness  guilty of income tax evasion under s. 239 of the
Income
    Tax Act
, R.S.C. 1985, c. 1 (5th Supp.) (the ITA) and he was convicted. 
    His defence at this trial  solely through his testimony  was to negate
mens
    rea
.  That is to say, he did not intend to commit tax evasion; rather, his
    actions were intended to protest what he perceived to be unlawful government
    action.

[3]

The appellant appeals
    his conviction and also seeks leave to appeal the 12 month custodial portion of
    his sentence.  He asserts that a fit and proper sentence would be a conditional
    sentence to be served in the community.

[4]

At the conclusion of
    oral argument, we dismissed the appeal against conviction.  However, we granted
    leave to appeal sentence and allowed the sentence appeal.  The appellant had
    served a portion of his prison sentence; we therefore set aside the remainder
    of his prison sentence and substituted it with a conditional sentence for the
    conclusion of the 12 month sentence.

[5]

The following are the reasons that
    I would rely on for our decision.

The conviction appeal

[6]

The appellant submits that the trial judge made
    numerous errors, some of which he fairly concedes are variations of the
    others.  We did not call upon the respondent in connection with the conviction
    appeal as we found no merit to any of the grounds advanced.  Indeed, the core
    of this appeal amounts to a reconsideration of issues decided by this court in
    the two previous appeals:
R. v. Klundert
(2004), 242 D.L.R. (4th) 644 (Ont.
    C.A.) and
R. v. Klundert
, 2008 ONCA 767.

[7]

There are, however, two grounds
    that were pressed in oral argument that deserve brief comment.  First is the
    appellants intent, a necessary element to proving the offence.  Second is a matter
    involving a juror, which is described below.

(i)        The
    appellants intent

[8]

As noted, the appellants evidence at trial was
    that he did not intend to commit tax evasion.  He says that what he did intend
    to do by his actions was to protest what he perceived to be unlawful government
    action.  A brief summary of his actions will be helpful.

[9]

Prior to 1993, the appellant, an
    optometrist, always properly filed and paid his income taxes.  In 1993, the
    appellant received a publication in the mail that discussed Canadian income tax
    and questioned its constitutional validity.  After receiving the publication,
    and after further contemplation, the appellant formed the opinion that it was
    unconstitutional for the federal government to impose and collect income tax.

[10]

Thus, in his tax returns for the
    years 1993 to 1997, the appellant did not disclose his income or pay any of the
    taxes owing on approximately $1.4 million he earned in those years.

[11]

The offence of tax
    evasion under s. 239(1)(d) of the ITA is committed when a person engages in
    conduct that avoids or attempts to avoid the payment of tax he knows he owes. 
    Recovery of the tax is irrelevant to whether or not the tax was owed.  The
    gravamen of the offence is the wilful avoidance, or attempt to avoid, the
    payment of taxes:
Klundert
2004
, at para. 46.

[12]

The appellants defence
    at trial was a very narrow and focused one.  On the basis of his testimony
    only, he sought to convince the jury that he did not have the necessary
mens
    rea
to commit the offence.  The trial judge correctly instructed the jury
    on the law related to this issue.  No error was made in the determination that
    the appellant had the necessary
mens rea
to commit the offence.

(ii)       The
    jury issue

[13]

On the fourth day of trial, the judge alerted
    counsel that he had received a note from juror #10, the essence of which was
    that juror #12 had a daughter who worked for the Provincial Finance Department
    in the Tax Department of Toronto.  Juror #10 wondered if this was a conflict
    of interest.

[14]

After reviewing the
    conversation between the two jurors with them  through an enquiry agreed to by
    counsel  both jurors agreed that neither of them would be disentitled to
    continue.  Nevertheless, defence asked that juror #12 be dismissed.  The trial
    judge refused the request.  I can find no fault with either the process the
    trial judge engaged in or his decision.

[15]

The trial judge
    correctly stated the test to be applied, namely, whether the incident in
    question disclosed a reasonable possibility of prejudice to or an impairment of
    the right to a fair trial.  His decision was made in a judicious and fair
    manner and was a proper exercise of his discretion.

The sentence appeal

[16]

The sentence imposed in this case was a fine in
    the amount of 150% of the taxes evaded and a prison sentence of one year.  The
    appellant only takes issue with the one year imprisonment.

[17]

In his reasons for sentence, the
    trial judge concluded that the sentence should be less than two years.  He then
    went on to note that he must consider whether a conditional sentence is
    appropriate.  Principally relying on the case of
R. v. Onkar Travels Inc.
,
2003
    CanLII 36389 (ON SC)
, at para. 34,
    the trial judge concluded:

I am guided by the Court of Appeal affirming
    Justice Chapniks decision in the Onkar Travel case that a conditional sentence
    is not appropriate in these circumstances because it does not provide a
    sufficient degree of general deterrence.

[18]

The trial judge then imposed a sentence of one year
    imprisonment, but refused to order that the appellant serve it by way of a
    conditional sentence.  I believe the trial judge was in error, on this record,
    in not ordering a conditional sentence.  As I explain, there are two reasons
    why I would grant leave to appeal sentence and allow the appeal.  Accordingly, I
    would set aside the sentence of one year imprisonment and substitute it with a
    one year sentence to be served in the community on terms set out below.

(i)        Consideration
    of the Onkar Travels case

[19]

First, the trial judges strong reliance  arguably
    his sole reliance  on the
Onkar Travels
case to determine that a
    conditional sentence was inappropriate was misplaced.

[20]

In
Onkar Travels
, the individual defendant
    and his company, Onkar Travels Inc., collected Goods and Services Tax from
    various airlines and tour operators, which they failed to remit to the
    government.  Instead, the individual defendant made false entries in the books
    and records of Onkar Travels Inc. and false statements in the tax returns filed
    with Revenue Canada to cover up his actions.  The sentencing judge found that a
    conditional sentence would be an insufficient deterrent in the circumstances of
    this serious, large-scale fraud and imposed prison sentence of two years less
    a day.

[21]

The trial judge seems to
    interpret a rule from
Onkar Travels
that he appears to suggest is
    absolute.  That is, a conditional sentence is not appropriate in tax evasion
    cases.  There is no such absolute rule.  As was demonstrated to the trial
    judge, there are tax evasion cases in which conditional sentences have been
    imposed.

[22]

Further, this case is
    simply not comparable to
Onkar Travels
, just as the trial judge found.
Indeed, he characterized the case this way: 
By
    any assessment this case presented unique facts.  Defence counsel is correct that
    this behaviour was not, on the face of it, as deceitful as the average evasion
    case.

[23]

He went on to hold that, while deceit or fraud may be an aggravating
    factor, the absence of such features does not create a mitigating factor. 
    While that may be an acceptable general rule of sentencing, the absence of
    deceit or fraud can nevertheless be a factor in deciding whether or not a
    conditional sentence is warranted.  To the extent the trial judge did consider
    the appellants low level of deceit, if any, and lack of fraud, it was not
    fairly emphasized in his reasons and amounts to error.

(ii)       Consideration
    of aggravating factors

[24]

Second, the trial judge overemphasized or misapprehended some of
    the facts to be aggravating factors sufficient to deny the appellant a
    conditional sentence.  I review some of them below.

[25]

The facts established that the
    appellant directed OHIP to deposit his claims for payment into his wifes
    account.  The trial judge found that this amounted to the appellants
    concealing his income and, therefore, was an aggravating factor.  I am unable
    to understand how claiming income from OHIP but directing it to be paid to a
    specific account, by itself, amounts to concealing income.  In any case, it was
    over emphasized as an aggravating factor.  This is especially true in light of
    the trial judges finding that the appellants conduct and circumstances were
    not the average evasion case.

[26]

In his reasons, the trial judge
    found that the appellants comment concerning this courts siding with the [g]overnment
    to protect the [g]overnments right to take as much money as they want was a
    demonstration of [the appellants] lack of respect for the [r]ule of [l]aw. 
    He found this to also be an aggravating factor.

[27]

The appellants history actually
    shows that in virtually every other respect he was a law abiding citizen. 
    Indeed, he was a first time offender and should have been sentenced as such. 
    His disagreement with the specific law for which he was charged and convicted
    cannot sufficiently underpin a conclusion that the appellant had a general lack
    of respect for the rule of law.  This was not a proper aggravating factor.

[28]

Next, the trial judge held that
    the authorities establish that the absence of a prior criminal record and of
    otherwise good character and reputation is less of a mitigating factor in tax
    evasion cases.  He relies on this courts decision in
R. v. Bertram
,
    [1990] 40 O.A.C. 317.

[29]

Even if one could discern such a
    precise interpretation from
Bertram
, otherwise good character and reputation
    can still be of significance and of more importance when deciding whether or
    not a conditional sentence is warranted.  It was an error for the trial judge
    not to do so.

[30]

Finally, the trial judge observed
    that these proceedings have been protracted, starting in 2001.  There have
    been, he notes correctly, three trials and two Court of Appeal decisions. 
    However, the trial judge also notes that the law substantiates that long
    proceedings and the anxiety they impose on an accused can be a factor on sentencing
    but certainly it can be argued that it was self-imposed in this case.

[31]

I have difficulty with the trial
    judges conclusion that anxiety imposed by the long proceedings in this case
    can be said to be self-imposed by the appellant and thus, cannot be a factor to
    be considered on sentencing.  In this case, the appellant was acquitted in his
    first trial; the Crown successfully appealed and a new trial was ordered.  The
    same occurred after his acquittal in the second trial.  It was not until the
    third trial that he was finally convicted.

[32]

Thus, it was the Crown exercising
    its right of appeal after the first two trials in which the appellant was
    acquitted that resulted in the long proceedings and the anxiety they imposed on
    the appellant.  These factors were not at all self-imposed.  It was an error
    for the trial judge not to give at least some consideration to the length of
    the process and its attendant anxiety on the appellant as a factor to consider
    on sentencing.

[33]

Given the errors noted above, the
    trial judges decision on a fit and proper sentence is not entitled to
    deference.  I agree with the trial judge to this extent: this is a unique case
    where the appellants behaviour was not as deceitful, nor as fraudulent as the
    average evasion case.  When the mitigating and aggravating factors are properly
    weighed and considered, it seems to me that the interests of justice can be
    served by a conditional sentence.

[34]

First, the appellant
will not pose a danger to the public if he is
    allowed to remain in the community.  Second, in the unique circumstances of
    this case, a conditional sentence can address the purposes and principles of
    sentencing, which in this case are predominantly specific and general
    deterrence.

Conclusion

[35]

The appeal against conviction is dismissed.  For the reasons
    given, I would grant leave to the appellant to appeal sentence and allow his
    appeal.  I would set aside the sentence of one year imprisonment and substitute
    it with a one year conditional sentence.

[36]

The conditional sentence should
    contain the compulsory conditions required by s. 742.3(1) of the
Criminal
    Code
, namely, the offender must:

·

keep the peace and be of good behaviour;

·

go to court when required;

·

report to a criminal justice system supervisor
    regularly;

·

stay in the area under the court's authority and
    get written permission to travel outside this area; and

·

tell the court or criminal justice system
    supervisor before moving or when changing jobs.

[37]

In addition, I would order that the conditional sentence also contain
    additional terms.  The parties are in agreement with each of the additional
    terms except for the time required for the appellant to pay the fine.  The
    parties addressed this issue in brief written submissions.  After a review of
    the submissions, I agree with the position of the Crown.  Accordingly, I would
    order that the appellant be required to comply with the following additional
    terms:

·

remain in the province of Ontario;

·

surrender his passport;

·

reside at 3730 Castlewood Court, Old Castle, Ontario and advise Fay
    Berlie, in writing, of any change in address, 48 hours prior to such change;

·

perform 180 hours of community service; and,

·

pay the fine imposed by the trial judge prior to the expiry of
    the conditional sentence.

[38]

In all other respects, I would affirm the sentence.

RELEASED:

OCT 17 2011                                            H.S.
    LaForme J.A.

JL                                                                I
    agree John Laskin J.A.

I
    agree S.T. Goudge J.A.


